MEMORANDUM **
Sergio Louis Chavez appeals from the 71-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Chavez contends that the district court erred in applying a two-level enhancement, pursuant to United States Sentencing Guidelines § 3C1.2, for reckless endangerment during flight. We disagree. The record reflects that Chavez attempted to flee police by running into a store while carrying a loaded firearm, and then quickly disposed of the firearm near employees and customers. Based on these facts, the *151district court did not clearly err in applying the § 3C1.2 enhancement. See United States v. Reyes-Oseguera, 106 F.3d 1481, 1482-84 (9th Cir.1997) (reviewing for clear error the district court’s factual determination that defendant’s conduct constituted reckless endangerment under § 3C1.2 and holding that the adjustment is proper if the defendant’s behavior while resisting arrest recklessly creates a substantial risk to other persons).
Chavez also contends that the district court procedurally erred by failing adequately to consider the sentencing factors of 18 U.S.C. § 3553(a), and that the sentence is substantively unreasonable. The record reflects that the district court did not procedurally err, and the sentence is not unreasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.